Name: Commission Regulation (EC) No 348/2002 of 25 February 2002 derogating from Regulation (EC) No 174/1999 laying down special detailed rules for the application of Council Regulation (EEC) No 804/68 as regards export licences and export refunds in the case of milk and milk products and from Regulation (EC) No 800/1999 laying down common detailed rules for the application of the system of export refunds on agricultural products
 Type: Regulation
 Subject Matter: tariff policy;  processed agricultural produce;  Europe;  trade policy;  European Union law
 Date Published: nan

 Avis juridique important|32002R0348Commission Regulation (EC) No 348/2002 of 25 February 2002 derogating from Regulation (EC) No 174/1999 laying down special detailed rules for the application of Council Regulation (EEC) No 804/68 as regards export licences and export refunds in the case of milk and milk products and from Regulation (EC) No 800/1999 laying down common detailed rules for the application of the system of export refunds on agricultural products Official Journal L 055 , 26/02/2002 P. 0016 - 0016Commission Regulation (EC) No 348/2002of 25 February 2002derogating from Regulation (EC) No 174/1999 laying down special detailed rules for the application of Council Regulation (EEC) No 804/68 as regards export licences and export refunds in the case of milk and milk products and from Regulation (EC) No 800/1999 laying down common detailed rules for the application of the system of export refunds on agricultural productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products(1), as last amended by Regulation (EC) No 1670/2000(2), and in particular Article 31(14) thereof,Whereas:(1) Article 6 of Commission Regulation (EC) No 174/1999(3), as last amended by Regulation (EC) No 156/2002(4), determines the term of validity of export licences. Article 18(3) of Commission Regulation (EC) No 800/1999(5), as last amended by Regulation (EC) No 2299/2001(6), determines the rate of refund to be applied where the destination marked on the licence is not observed.(2) Negotiations are under way between the European Union and Estonia on the liberalisation of trade. These negotiations relate to concessions to apply from 1 July 2002. In order to avoid disrupting trade with Estonia and without prejudice to the application of the concessions on the planned date, the term of validity of the licences should be limited and the necessary measures should be taken to prevent licences issued for other third countries from being used for exports to Estonia after 30 June.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1Notwithstanding Article 6 of Regulation (EC) No 174/1999, the term of validity of export licences with advance fixing of the refund and specifying Estonia as the destination shall expire on 30 June 2002 at the latest.Article 2Notwithstanding Article 18(3) of Regulation (EC) No 800/1999, no refund shall be payable on licences showing a destination other than Estonia in box 7 and used from 1 July 2002 for exports to Estonia.Article 3This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply to licences applied for from the date of its entry into force.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 25 February 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 48.(2) OJ L 193, 29.7.2000, p. 10.(3) OJ L 20, 27.1.1999, p. 8.(4) OJ L 25, 29.1.2002, p. 24.(5) OJ L 102, 17.4.1999, p. 11.(6) OJ L 308, 27.11.2001, p. 19.